C. A. 4th Cir. Motion of petitioner for leave to proceed in forma panperis granted. Certiorari granted limited to the following questions: *810"1. Whether the State violated Brady v. Maryland, 373 U. S. 83 (1963), and its progeny? 2. If so, whether the State's nondisclosure of exculpatory evidence and the State's representation that its open file contained all Brady material establishes the requisite `cause' for failing to raise a Brady claim in state proceedings? 3. Whether petitioner was prejudiced by nondisclosure?"